DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (20050072973).
Regarding Claim 1, Kim discloses conductive elements for thin film transistor and display device comprising: a first signal line 20 (Fig. 2) including a first layer 131 (Fig. 6) disposed on a substrate 81 (Fig. 4) and containing aluminum (Al), a second layer 134 (Fig. 6) disposed on the first layer and containing titanium nitride (TiNx), 5and a third layer 132 (Fig. 6) disposed on the second layer and containing titanium (Ti); a second signal line 30 (Fig. 2) crossing the first signal line; a first transistor including a first gate 
Regarding Claim 4, in paragraphs 0017 and 0047, a composition ratio (N/Ti) of the titanium nitride (TiNx) contained in the second layer is 0.9 < N at%/Ti at% < 1.2.  
20Regarding Claim 5, in paragraphs 0017 and 0050-0053, a thickness of the second layer is between about 150 A and about 400 A.  
Regarding Claim 6, in paragraphs 0017 and 0050-0053, a thickness of the third layer is between about 400 A and about 1000 A.  
Regarding Claim 7, in Figs. 2, 4 and 6, the first gate electrode includes a first 5layer containing aluminum (Al) or an aluminum alloy, a second layer disposed on the first layer and containing titanium nitride (TiNx), and a third layer disposed on the second layer and containing titanium (Ti).  
Regarding Claim 8, in paragraphs 0029 and 0031,  10a capacitor including a first capacitor electrode and a second capacitor electrode disposed on the first capacitor electrode while overlapping the first capacitor electrode, wherein each of the first and second capacitor electrodes includes a first layer containing aluminum (Al) or an aluminum alloy, a second layer disposed on the first layer and containing titanium nitride (TiNx), and a third layer disposed on the second layer and containing 15titanium (Ti).  
Regarding Claim 9, in Figs. 2, 4 and 6 and in paragraphs 0029 and 0032, the third layer of the first capacitor electrode has a thickness equal to a thickness of the third layer of the first gate electrode, and the third layer of the second capacitor 
Regarding Claim 10, in Figs. 2, 4 and 6, a second transistor connected to the capacitor, wherein a second gate electrode of the second transistor includes a first layer 25containing aluminum (Al), a second layer disposed on the first layer and - 31 -containing titanium nitride (TiNx), and a third layer disposed on the second layer and containing titanium (Ti), and wherein the third layer of the second gate electrode has a thickness equal to a thickness of the third layer of the second capacitor electrode.  
Regarding Claim 11, in Figs. 2, 4 and 6 and paragraphs 0069 and 0073-0075, a pad electrode disposed in a peripheral area surrounding the display area, wherein the pad electrode includes a first layer containing aluminum (Al) or an aluminum alloy, a second layer disposed on the first layer and containing titanium nitride (TiNx), 10and a third layer disposed on the second layer and containing titanium (Ti).  
Regarding Claim 12, in Figs. 2, 4, and 6 and paragraphs 0069 and 0073-0075,  each of the first signal line, the first gate electrode, the first capacitor electrode, the second capacitor electrode, the second gate electrode, and the pad electrode further include a fourth layer disposed on the third layer and 15containing titanium (Ti) (there are 5 stacked layers in Fig. 6)
Regarding Claim 13, in paragraphs 0050-0053 and Table 1, a thickness of the fourth layer is between about 50 A and about 400 A.  
20Regarding Claim 14, in Figs. 2, 4 and 6, Lee discloses a method of manufacturing a display device, the method comprising: forming a first signal line 20 (Fig. 2) including a first layer 131 (Figs. 6) disposed on a substrate and containing x), and a third layer 132 (Fig. 6) disposed on the second layer and containing titanium (Ti); forming a second signal line 30 (Fig. 2) crossing the first signal line;  25forming a first transistor including a gate electrode connected to the first signal line - 32 -and a source electrode connected to the second signal line; and forming an organic light emitting diode in a display area of the substrate (Fig. 4) 
Regarding Claim 15, second layer and the third layer 131/134 are 5formed on the first layer by a continuous deposition process.  
Regarding Claim 16, in paragraphs 0017 and 0047 a composition ratio (N/Ti) of the titanium nitride (TiNx) contained in the second layer is 0.9 < N at%/Ti at% < 1.2.  
10Regarding Claim 17, in Fig. 4, the gate electrode includes a first layer containing aluminum (Al) or, a second layer disposed on the first layer and containing titanium nitride (TiNx), and a third layer disposed on the second layer and containing titanium (Ti).  
15Regarding Claim 18, in Figs. 2 and 4 and paragraphs 0029 and 0032, forming a capacitor including a first capacitor electrode and a second capacitor electrode disposed on the first capacitor electrode while overlapping the first capacitor electrode, wherein each of the first and second capacitor electrodes includes a first layer 20containing aluminum (Al) or an aluminum alloy, a second layer disposed on the first layer and containing titanium nitride (TiNx), and a third layer disposed on the second layer and containing titanium (Ti), wherein the third layer of the first capacitor electrode has a thickness equal to a thickness of the third layer of the gate electrode, 
Regarding Claim 19, in Figs. 2, 4 and 6 and paragraphs 0069, 0073-0075, forming a pad electrode disposed in a peripheral area surrounding the display area, 5wherein the pad electrode includes a first layer containing aluminum (Al) or an aluminum alloy, a second layer disposed on the first layer and containing titanium nitride (TiNx), and a third layer disposed on the second layer and containing titanium (Ti).  
Regarding Clam 20, in Fig. 6 the forming of each of the first signal line, 10the gate electrode, the first capacitor electrode, the second capacitor electrode, and the pad electrode includes forming a fourth layer containing titanium (Ti) on the third layer, and wherein the second layer, the third layer, and the fourth layer are formed on the first layer by a continuous deposition process (there are stacked layer of 5 layers in Fig. 6)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (20050072973) in view of Huh (20170352718)
Regarding Claim 2, Kim discloses everything except to disclose the required Al alloyed with Nickel and La. However, Huh discloses a display device where in Figs. 0049 and 0077 the required Al alloyed with Nickel and Lanthanum is disclosed.
It would have been obvious to one of having ordinary skill in the art at the time of effective filing to have the required Al alloying in Kim as taught by Huh in order to increase contact structure of the Aluminum signal/data line. 
2. The display device of claim 1, wherein the first layer includes an aluminum alloy containing nickel (Ni) and lanthanum (La).  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (20190115369) in view of Huh (20170352718) as applied above further in view of Lee et al. (20190115369). 
Regarding Claim 3, Kim and Huh combination teaches everything except to disclose the claimed Nickeel and Lanthanum ranges. However, Lee et al. discloses a display device where in Figs. 3, 5 and 11 and in paragraph 0036, the claimed concentration of Nickel/Lanthanum is disclosed. 
15It would have been obvious to one of having ordinary skill in the art at the time of effective filing to have the required Nickel and Lanthanum content for the Al alloyed layer in Kim and Huh combination as taught by Lee et al. in order to have low resistance and Al hillocks (please see paragrahs 0040-0043, 0079 and 0092 of Lee et al. )


Examiner is further including TiN diffusion preventing layer structure with respect to multilayer wiring 
Lee (2019/0165083) (paragraph 0093)
Misaki (2015/0205092) (paragraph 0042)
Kim (20040183072) (paragraphs 0042 and 0045)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914.  The examiner can normally be reached on M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/FAZLI ERDEM/           Primary Examiner, Art Unit 2826                                                                                                                                                                                             	3/19/2021